Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 02/24/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim objections
4. Claims 2-9, 11-20 are objected to, because of the following informalities: 
Claims 2-9, 11-20 are objected, for a missing “,” after the preamble recitation. Appropriate correction is required.
Claims 2-9 are objected to for failing to recite the magnetic chip detector system. Appropriate correction is required. Please see MPEP ¶ 7.29.01.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 “The magnetic chip detector further comprising a computer, the computer configured to control the electrical energy source and the at least one actively modifiable magnetic field, read a value resulting from the measurement from the meter and store the read value to a non-transitory memory”. However, it is not clear from this recitation, which magnetic chip detector is being referred to, since the claim fails to refer to the independent claim it depends on.
For examination purposes, as best understood by the examiner with instant specification and drawings as guidance, claim 9 is being considered to be dependent on claim 1. Appropriate correction indicating the dependency of claim 9 is required.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims  1-3, 5-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Youssef (US 20180364141 A1) and in view of  Dickert et al (US 5674401 A).
Regarding independent claim 1, Youssef (US 20180364141 A1) teaches, A magnetic chip detector system (element 100, figure 1) comprising: a first conductor member (element 120, figure 1) and a second conductor member (element 120, figure 1) both exposed to a liquid flow 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
path (element 112, figure 1) and separated from one another by gap (element 114, figure 1), each one of the conductor members having a magnetic field oriented into the liquid flow path (magnetic prongs 110); an electrical energy source (element 116, figure 1) configured to induce a current circulation across the gap (paragraph [0020]); and a meter (element 118, figure 1, paragraph [0023]) configured to measure a response of the gap to the induced current circulation.
Youssef (US 20180364141 A1) fails to explicitly teach at least a first one of the magnetic fields being actively modifiable.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Dickert et al (US 5674401 A) teaches, an apparatus for monitoring the condition of lubricating oil preferably for the possible presence of corrosive products. contamination such as water and ferromagnetic metals in the oil (lines 63-66, column 1). Preferably, the magnet means includes a permanent magnet, an electromagnet and a switching means for changing the polarity of the electromagnet. Thus, both the permanent magnet and the electromagnet simultaneously impose their magnetic fields upon the lubricating oil thereby attracting any ferromagnetic particles in the oil onto the surface of a sensor element. Furthermore, in the preferred embodiment, the magnetic field of the electromagnet changes polarity over time, alternately reinforcing and canceling the permanent magnetic field, thereby vibrating and reorienting the ferromagnetic particles with the change in the electromagnet's flux orientation without repulsing the particles away from the sensor. Such 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off as taught by Dickert et al (lines 18-27, column 4).

Regarding dependent claim 2, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef further teaches, wherein the gap has a dimension corresponding to a minimum chip size to be detected by the system (the chip size indication Y is indicative of the size of a single chip bridging the gap 114, Paragraph [0035]).
Regarding dependent claim 3, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef teaches, the resistance measurement circuit 106 is connected to the magnetic chip detector 102 via conductors 120. More specifically, both the excitation current source 116 and the ohmmeter 118 are connected to the two magnetic prongs 110 of the magnetic chip detector 102 via the conductors 120 (paragraph [0024]).
Youssef is silent on details of how the magnetic prongs are constructed, but since there is no teaching of how the magnetic prongs are powered, it is inherent that the magnetic prongs are permanent magnets.
Dickert et al further teaches, wherein the actively modifiable magnetic field is generated by a coil, a controllable electrical energy source being connected to the coil (The electromagnet 20 is electrically connected to switch 22 which is in turn electrically connected to an electromagnet voltage supply 23. The switch 22 and the electromagnet voltage supply 23 allow the electromagnet to be turned on in a north-south orientation, turned on in a south-north orientation. or turned off. The switch 22 in the preferred embodiment is electrically connected to a microprocessor circuit 24 which controls the change in the polarity of the electromagnet 20 as well as the rate at which the electromagnet 20 is turned on and off (lines 18-27, column 4).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.


Regarding dependent claim 5, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 3.
Dickert et al further teaches wherein the corresponding conductor member has a permanent magnetic field and includes a permanent magnet (lines 8-22, column 2; lines 18-27, column 4; figures 13-15).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by providing an arrangement which includes a permanent magnet, an electromagnet and a switching means for changing the polarity of the electromagnet, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow both the permanent magnet and the electromagnet simultaneously impose their magnetic fields upon the lubricating oil thereby attracting any ferromagnetic particles in the oil onto the surface of a sensor element. Furthermore, in the preferred embodiment, the magnetic field of the electromagnet changes polarity over time, alternately reinforcing and canceling the permanent magnetic field, thereby vibrating and reorienting the ferromagnetic particles with the change in the electromagnet's flux orientation without repulsing the particles away from the sensor, as taught by Dickert et al (lines 18-27, column 4).

Regarding dependent claim 6, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef further teaches, wherein a second one of the magnetic fields is passive and emitted by a permanent magnet forming the corresponding conductor member (the resistance measurement circuit 106 is connected to the magnetic chip detector 102 via conductors 120. More specifically, both the excitation current source 116 and the ohmmeter 118 are connected to the two magnetic prongs 110 of the magnetic chip detector 102 via the conductors 120 (paragraph [0024]).

Regarding dependent claim 7, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef and Dickert et al combined teach the limitations of claim 1, where one of the magnetic prongs of Youssef is replaced by an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al (lines 8-22, column 2; lines 18-27, column 4; figures 13-15).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing each of the magnetic prongs with  an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, for changing the polarity of the electromagnet, as taught by Dickert et al (lines 8-22, column 2; lines 18-27, column 4; figures 13-15).


Regarding dependent claim 9, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef further teaches, a computer, the computer configured to control the electrical energy source and the at least one actively modifiable magnetic field, read a value resulting from the measurement from the meter and store the read value to a non-transitory memory (paragraph [0006], [0055]-[0058]).
Dickert et al teaches, electromagnet 20, power supply 23, switch 22, and microprocessor circuit 24 which controls the polarity  controls the change in the polarity of the electromagnet 20 as well as the rate at which the electromagnet 20 is turned on and off (lines 18-34, column 4).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch 
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off as taught by Dickert et al (lines 18-27, column 4).
Please see the 112 rejection above. It is not clear from this recitation, which magnetic chip detector is being referred to, since the claim fails to refer to the independent claim it depends on. For examination purposes, as best understood by the examiner with instant specification and drawings as guidance, claim 9 is being considered to be dependent on claim 1. Appropriate correction indicating the dependency of claim 9 is required.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 10, Youssef (US 20180364141 A1) teaches, A method of monitoring lubricant in an engine (paragraph [0005]), the method comprising, in sequence: generating a magnetic field in a first orientation around at least a first conductor member (two magnetic prongs 110 positioned in fluid 112 of the fluid system 104, the magnetic chip detector 102 can have a single magnetic prong (for example where a gap lies between the single prong and a magnetic housing) or more than two magnetic prongs), the first conductor member and a second conductor member (element 120, figure 1) separated from one another by a gap (element 114, figure 1) exposed to a flow of the lubricant (element 112, figure 1), the conductor  
Youssef teaches, the resistance measurement circuit 106 is connected to the magnetic chip detector 102 via conductors 120. More specifically, both the excitation current source 116 and the ohmmeter 118 are connected to the two magnetic prongs 110 of the magnetic chip detector 102 via the conductors 120 (paragraph [0024]).
Youssef is silent on the details of magnetic field orientation, increasing a strength of a magnetic field in a second orientation, opposite the first orientation, around the second conductor member.
Dickert et al (US 5674401 A) teaches, Preferably, the magnet means includes a permanent magnet, an electromagnet and a switching means for changing the polarity of the electromagnet. Thus, both the permanent magnet and the electromagnet simultaneously impose their magnetic fields upon the lubricating oil thereby attracting any ferromagnetic particles in the oil onto the surface of a sensor element. Furthermore, in the preferred embodiment, the magnetic field of the electromagnet changes polarity over time, alternately reinforcing and canceling the permanent magnetic field, thereby vibrating and reorienting the ferromagnetic particles with the change in the electromagnet's flux orientation without repulsing the particles away from the sensor (lines 8-22, column 2). The connector port 74a also receives signals from the microprocessor 24 from pins 76a and 78a of the connector port 74a. These signals control the 

One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off as taught by Dickert et al (lines 18-27, column 4).

Regarding dependent claim 11, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 10.
Youssef teaches methods and systems for detecting electrically-conductive particles (chips) in fluid of an aircraft engine. The method comprises applying a plurality of excitation currents I, across a magnetic chip detector mounted to a fluid system of the aircraft engine and measuring a corresponding plurality of resistance values Ri, where i is an integer that varies from 1 to N, and where N corresponds to a number of different excitation currents applied across the magnetic chip detector. The method further comprises determining a chip size indication Y from the plurality of resistance values Ri, and detecting a chip in the fluid when the chip size indication Y exceeds a threshold Ythres (figures 1-3; paragraphs [0005], [0034], [0035]). 
Dickert et al further teaches, the step of generating a magnetic field includes holding a ferromagnetic chip in contact with the first conductor element, the step of increasing the strength of the magnetic field in the second orientation includes pulling the ferromagnetic chip 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).

Regarding dependent claim 12, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 11.
Dickert et al further teaches, wherein the step of generating a magnetic field in a first orientation includes establishing an absence of magnetic field around the second one of the two conductor elements prior to said step of increasing the strength of the magnetic field around the second conductor element (Figures 13-15 and their description in column 4; lines 53, column 6 – lines 20, column 7).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).

Regarding dependent claim 13, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 11.
Dickert et al further teaches, wherein the step of generating a magnetic field in a first orientation includes generating a magnetic field in the first orientation around the second one of the two conductor elements, and the step of increasing a strength of the magnetic field around 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).

Regarding dependent claim 14, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 11.
Dickert et al further teaches, further comprising subsequently to said increasing the strength in the second orientation, controlling the magnetic field around the first one of the two conductor elements as follows: reducing the strength of the magnetic field, reversing its orientation, increasing its strength in the second orientation, reducing its strength, reversing its 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).

Regarding dependent claim 15, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 10.
Dickert et al further teaches further comprising, subsequently to said increasing the strength in the second orientation, reducing the strength in the second orientation, further comprising repeating said steps of increasing and reducing are repeated (lines 16-20, column 7).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.


Regarding dependent claim 16, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 15.
Dickert et al further teaches, wherein said repeating includes applying a sinusoidal electric current to a coil surrounding the second conductor member (lines 15-28, column 4) (The field of the electromagnet 20 acts in conjunction with the permanent magnet 18 field in variable degrees depending on the polarity of the electromagnet 20. The electromagnet 20 is electrically connected to switch 22 which is in turn electrically connected to an electromagnet voltage supply 23. The switch 22 and the electromagnet voltage supply 23 allow the electromagnet to be turned on in a north-south orientation. turned on in a south-north orientation. or turned off. The 25 switch 22 in the preferred embodiment is electrically connected to a microprocessor circuit 24 which controls the change in the polarity of the electromagnet 20 as well as the rate at which the electromagnet 20 is turned on and off, which is preferably about one (1) cycle per second).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.

 

Regarding dependent claim 17, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 15.
Youssef teaches, the resistance measurement circuit 106 is connected to the magnetic chip detector 102 via conductors 120. More specifically, both the excitation current source 116 and the ohmmeter 118 are connected to the two magnetic prongs 110 of the magnetic chip detector 102 via the conductors 120 (paragraph [0024]).
Youssef is silent on details of how the magnetic prongs are constructed, but since there is no teaching of how the magnetic prongs are powered, it is inherent that the magnetic prongs are permanent magnets.
Youssef fails to teach that the second conductor member is a permanent magnet generating an intrinsic magnetic field in the second orientation and wrapped by a coil, and wherein the step of generating a magnetic field in a first orientation around the first conductor member includes circulating current in the coil in a manner to reduce, cancel out, or reverse the intrinsic magnetic field of the permanent magnet.
Dickert et al (US 5674401 A) teaches, an apparatus for monitoring the condition of lubricating oil preferably for the possible presence of corrosive products. contamination such as water and ferromagnetic metals in the oil (lines 63-66, column 1). Preferably, the magnet means 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off as taught by Dickert et al (lines 18-27, column 4).

Regarding dependent claim 18, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 10.
Dickert et al further teaches, wherein the generating a magnetic field in a first orientation includes generating a magnetic field in the second orientation around the second conductor 
Youssef teaches, providing an indication includes providing an indication of presence of ferromagnetic chips in the lubricant and is contingent upon measuring a response including detecting current circulation above a threshold (paragraphs [0006, [0015], [0037]). 
Regarding the recitation, after said step of increasing, please see Dickert et al above which teaches, both increasing and decreasing the magnetic field. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip and detect its presence as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).
 
Regarding dependent claim 19, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 10.

	Dickert et al further teaches, the step of reducing is contingent upon said measuring a response including detecting current circulation above the threshold. (lines 6-55, column 10).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef by replacing one of the magnetic prongs with an electromagnet electrically connected to switch which is in turn electrically connected to an electromagnet voltage supply, as taught by Dickert et al.
One of the ordinary skill in the art would have been motivated to make such a modification to allow the electromagnet to change polarity or tun on and off and manipulate the orientation of the magnetic chip and detect its presence as taught by Dickert et al (lines 53, column 6 – lines 20, column 7).

Regarding dependent claim 20, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 10.
Youssef further teaches, wherein said step of inducing an electrical current includes applying a difference of potential across the two conductor members, and said step of measuring a response includes obtaining a measurement indicative of current circulation amplitude across the two conductor elements in response to the difference of potential (paragraphs [0023], [0062]).
7. Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over  Youssef (US 20180364141 A1), Dickert et al (US 5674401 A) and in further view of  Parmer (US 5264832 A).
Regarding dependent claim 4, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Regarding the limitation, wherein the corresponding conductor member is non-magnetized. 
Youssef and Dickert et al fail to teach that the corresponding conductor member is non-magnetized.
Parmer (US 5264832 A) teaches, a simpler, multiple element chip detector having two parallel, electrical conductors shrouding a plurality of discrete magnets which are aligned along the longitudinal axis of the chip detector is provided (abstract). Referring to FIGS. 1 and 2, a dual element chip detector is generally denoted by the reference numeral 10. The chip detector 10 includes a first conductor 12 and a second conductor 14 in spaced apart, parallel relation to define a gap that extends lengthwise between the conductors 12 and 14. The longitudinal centerline of this gap is coincident with the longitudinal centerline 8 of the chip detector 10. Each of the conductors 12 and 14 has a jumper wire 16 extending from one end. The material of the conductors 12 and 14 can be any non-magnetic, conducting material.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef and Dickert et al by providing a chip detector with non-magnetic conducting material as taught by Parmer. 
One of the ordinary skill in the art would have been motivated to make such a modification so that the conductor which is used to measure for chip detection is not affected by the magnetic field.
8 is rejected under 35 U.S.C. 103 as being unpatentable over  Youssef (US 20180364141 A1), Dickert et al (US 5674401 A) and in further view of  Augros (US 20090314064 A1).
Regarding dependent claim 8, Youssef (US 20180364141 A1) and Dickert et al (US 5674401 A) teach the magnetic chip detector of claim 1.
Youssef and Dickert et al fail to teach a third conductor member.
Augros (US 20090314064 A1) teaches, a signaling magnetic plug for a liquid circuit, the plug including a first magnetic electrode and a second magnetic electrode for coming into contact with the liquid flowing in the liquid circuit when the magnetic plug is mounted so as to detect the presence of metal particles that might be contained in the liquid. According to the invention, the plug also includes a preferably non-magnetic intermediate electrode disposed between the first 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and second magnetic electrodes while also being designed to be in contact with the liquid flowing in the liquid circuit when the magnetic plug is mounted, whereby said plug enables the presence of such metal particles to be detected early.
Also see paragraphs [0066], [0073], [0074]) for description of the third electrode (element 38 and 138, figures 1-3, and its function in early detection of conductive particles in the fluid. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Youssef and Dickert et al by providing a third electrode as taught by Augros et al.

Relevant prior art not cited in the office action
9. The following prior art was found to be relevant but not cited in the Non-final rejection.
Cheiky-Zelina; Margaret A.  et al (US 6204656 B1) teaches, A fluid contamination analyzer employs one or more micro-miniature sensors which provide for a substantial reduction in sensor dimensions form prior art dimensions of approximately 2 in..times.2 in. to approximately 1 mm.times.1 mm. The sensors are incorporated into probes for easy lubricant fluid accessibility or alternatively may be employed in an on-line analyzer residing in the fluid flow path. The sensors sense an impedance of the fluid which is a function of its contamination and communicates the impedance to analysis circuitry via either a hard-wired or RF data link. An array of sensors may also be utilized in conjunction with a magnetic field intensity gradient to obtain a particulate distribution across the array. Impedance information, which is indicative of the particulate distribution, is communicated to analysis circuitry individually or in a multiplexed format for fluid contamination analysis. The use of micro-miniature sensors allows for substantial improvements in fluid contamination analysis by making fluid analysis procurement easy while increasing the number of applications in which such analysis may be employed.
Newman, Jr.; Francis (US 4100491 A) teaches, A ferrous metal detecting apparatus is disclosed for detecting metal particles in a flowing fluid, such as engine oil. The detecting apparatus has soft-iron pole pieces with a bridging gap therebetween. The soft-iron pole pieces are electrically insulated from each other and magnetized by direct current through an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858